                                         Case 3:19-cv-06462-EMC Document 162 Filed 04/09/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHRISTOPHER JAMES, et al.,                         Case No. 19-cv-06462-EMC
                                   8                    Plaintiffs,
                                                                                            ORDER GRANTING DEFENDANT’S
                                   9             v.                                         MOTION FOR CLARIFICATION
                                  10     UBER TECHNOLOGIES INC.,                            Docket No. 144
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Pending before the Court is Defendant Uber Technologies Inc.’s (“Uber”) motion to clarify

                                  15   or, in the alternative, for leave to file a motion for reconsideration. See Docket No. 144 (“Mot.”).

                                  16   Uber asks to clarify the Court’s statement that “Proposition 22 does not apply retroactively.” See

                                  17   Docket No. 143 (“Class Cert. Order”) at 29. According to Uber, this is a merits question that

                                  18   should not have been decided in a class certification order. See Mot.

                                  19          Uber is correct that the retroactive application of Proposition 22 is ultimately a merits

                                  20   question that can dispose entirely of Plaintiffs’ claims, and thus should not be decided in the

                                  21   context of class certification. See Class Cert Order at 3 (“[T]he only question before the Court is

                                  22   whether the requirements of Rule 23 are met.”). Id. at 3. Deciding whether Proposition 22 applies

                                  23   retroactively risks contravening the rule against one-way intervention. See, e.g., Diva Limousine,

                                  24   Ltd. v. Uber Techs., Inc., 392 F. Supp. 3d 1074, 1095 (N.D. Cal. 2019) (“The one-way

                                  25   intervention rule exists to ‘protect defendants from unfair “one-way intervention,” where the

                                  26   members of a class not yet certified can wait for the court’s ruling on summary judgment and

                                  27   either opt in to a favorable ruling or avoid being bound by an unfavorable one.’” (quoting Villa v.

                                  28   S.F. Forty-Niners, Ltd., 104 F. Supp. 3d 1017, 1021 (N.D. Cal. 2015) (citing Am. Pipe & Const.
                                         Case 3:19-cv-06462-EMC Document 162 Filed 04/09/21 Page 2 of 2




                                   1   Co. v. Utah, 414 U.S. 538, 547(1974)))).

                                   2          Plaintiffs oppose Uber’s clarification motion by arguing that the Court’s class certification

                                   3   order does not go against the one-way intervention rule because it “does not constitute a judgment

                                   4   on the merits of any claim at issue in this case, much less a final judgment.” See Docket No. 145

                                   5   (“Opp’n to Clarif. Mot.”). But the Court would have had to enter judgment in favor of Uber had it

                                   6   agreed with Uber that Proposition 22 applies retroactively to bar Plaintiffs’ claims. In fact, this

                                   7   Court rejected this exact argument in Diva Limousine, holding that “[t]he one-way intervention

                                   8   rule applies in the context of merits rulings, not just final merits judgments.” 392 F. Supp. 3d at

                                   9   1095. The reason for this is that “[a] merits ruling, even if not a final judgment, can still affect

                                  10   putative class members’ decisions whether or not to opt in.” Id.

                                  11          Accordingly, the Court GRANTS Uber’s motion and clarifies that it is not deciding at this

                                  12   time whether Proposition 22 applies retroactively. Withholding adjudication of the merits of the
Northern District of California
 United States District Court




                                  13   retroactivity claim does not negate class certification—the issue of the retroactivity of Proposition

                                  14   22 is a matter that may properly be decided on a class-wide basis.

                                  15          This order disposes of Docket No. 144.

                                  16

                                  17          IT IS SO ORDERED.

                                  18

                                  19   Dated: April 9, 2021

                                  20

                                  21                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  22                                                      United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
